IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 582 MAL 2018
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
JOSUE A. CERVANTES,                        :
                                           :
                    Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of March, 2019, the Petition for Allowance of Appeal and

Application for Leave to File Post-Submission Communication are DENIED.